--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SECURITY AGREEMENT
1.    Identification.


This Security Agreement (the “Agreement”), dated as of August 4, 2006, is
entered into by and between Oxford Media, Inc., a Nevada corporation (“Parent”),
Oxford Media Corp., a Delaware corporation, Creative Business Concepts, Inc., a
California corporation (each a “Guarantor” and together with Parent, each a
“Debtor” and collectively the “Debtors”), and Palisades Master Fund, LP, as
collateral agent acting in the manner and to the extent described in the
Collateral Agent Agreement defined below (the “Collateral Agent”), for the
benefit of the parties identified on Schedule A hereto (collectively, the
“Lenders”).


2.    Recitals.


2.1    The Lenders have made, are making, and will be making loans to Parent
(the “Loans”). It is beneficial to each Debtor that the Loans were made and are
being made.


2.2    The Loans are and will be evidenced by certain promissory notes (each a
“Note”) issued by Parent on or about the date of and after the date of this
Agreement pursuant to subscription agreements (each a “Subscription Agreement”)
to which Parent and Lenders are parties. The Notes are further identified on
Schedule A hereto and were and will be executed by Parent as “Borrower” or
“Debtor” for the benefit of each Lender as the “Holder” or “Lender” thereof.
Schedule A hereto may be amended to include such other Lenders who become
parties hereto and sign this Agreement, the Collateral Agent Agreement and any
other agreement reasonably requested by the Collateral Agent, who will have
purchased Notes pursuant to the Subscription Agreement.


2.3    In consideration of the Loans made and to be made by Lenders to Parent
and for other good and valuable consideration, and as security for the
performance by Parent of its obligations under the Notes and as security for the
repayment of the Loans and all other sums due from Debtors to Lenders arising
under the Transaction Documents (as defined in the Subscription Agreement), and
any other agreement between or among them (collectively, the “Obligations”),
each Debtor, for good and valuable consideration, receipt of which is
acknowledged, has agreed to grant to the Collateral Agent, for the benefit of
the Lenders, a security interest in the Collateral (as such term is hereinafter
defined), on the terms and conditions hereinafter set forth. Obligations include
all future advances by Lenders to Debtor made pursuant to the Subscription
Agreement.


2.4    The Lenders have appointed Palisades Master Fund, LP as Collateral Agent
pursuant to that certain Collateral Agent Agreement dated at or about the date
of this Agreement (“Collateral Agent Agreement”), among the Lenders and
Collateral Agent.


2.5    The following defined terms which are defined in the Uniform Commercial
Code in effect in the State of New York on the date hereof are used herein as so
defined: Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Instruments, Inventory and Proceeds.


3.    Grant of General Security Interest in Collateral.


3.1    As security for the Obligations of Debtors, each Debtor hereby grants the
Collateral Agent, for the benefit of the Lenders, a security interest in the
Collateral.


3.2    “Collateral” shall mean all of the following property of Debtors:




 
1

--------------------------------------------------------------------------------

 




(A)    All now owned and hereafter acquired right, title and interest of Debtors
in, to and in respect of all Accounts, Goods, real or personal property, all
present and future books and records relating to the foregoing and all products
and Proceeds of the foregoing, and as set forth below:


(i)    All now owned and hereafter acquired right, title and interest of Debtors
in, to and in respect of all: Accounts, interests in goods represented by
Accounts, returned, reclaimed or repossessed goods with respect thereto and
rights as an unpaid vendor; contract rights; Chattel Paper; investment property;
General Intangibles (including but not limited to, tax and duty claims and
refunds, registered and unregistered patents, trademarks, service marks,
certificates, copyrights trade names, applications for the foregoing, trade
secrets, goodwill, processes, drawings, blueprints, customer lists, licenses,
whether as licensor or licensee, chooses in action and other claims, and
existing and future leasehold interests in equipment, real estate and fixtures);
Documents; Instruments; letters of credit, bankers’ acceptances or guaranties;
cash moneys, deposits; securities, bank accounts, deposit accounts, credits and
other property now or hereafter owned or held in any capacity by Debtors, as
well as agreements or property securing or relating to any of the items referred
to above;


(ii)   Goods: All now owned and hereafter acquired right, title, and interest of
Debtors in, to, and in respect of goods, including, but not limited to:


(a)    All Inventory, wherever located, whether now owned or hereafter acquired,
of whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtors’ business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lesser or licensor thereof and all Inventory which may be returned
to any Debtor by its customers or repossessed by any Debtor and all of Debtors’
right, title and interest in and to the foregoing (including all of a Debtor’s
rights as a seller of goods);


(b)    All Equipment and fixtures, wherever located, whether now owned or
hereafter acquired, including, without limitation, all machinery, furniture and
fixtures, and any and all additions, substitutions, replacements (including
spare parts), and accessions thereof and thereto (including, but not limited to
Debtors’ rights to acquire any of the foregoing, whether by exercise of a
purchase option or otherwise);


(iii)     Property: All now owned and hereafter acquired right, title and
interests of Debtors in, to and in respect of any other personal property in or
upon which a Debtor has or may hereafter have a security interest, lien or right
of setoff; 


(iv)    Books and Records: All present and future books and records relating to
any of the above including, without limitation, all computer programs, printed
output and computer readable data in the possession or control of the Debtors,
any computer service bureau or other third party; and


(v)   Products and Proceeds: All products and Proceeds of the foregoing in
whatever form and wherever located, including, without limitation, all insurance
proceeds and all claims against third parties for loss or destruction of or
damage to any of the foregoing.


(B)    All now owned and hereafter acquired right, title, and interest of
Debtors in, to, and in respect of the following:


(i)    the shares of stock, partnership interests, member interests or other
equity interests at any time and from time to time acquired by Debtors of any
and all entities now or hereafter existing, (such entities, being hereinafter
referred to collectively as the “Pledged Issuers” and individually as a “Pledged
Issuer”), the certificates representing such shares, partnership interests,
member interests or other interests all options and other rights, contractual or
otherwise, in respect thereof and all dividends, distributions, cash,
instruments, investment property and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares, partnership interests, member interests or other interests;




 
2

--------------------------------------------------------------------------------

 




(ii)   all additional shares of stock, partnership interests, member interests
or other equity interests from time to time acquired by Debtors, of any Pledged
Issuer, the certificates representing such additional shares, all options and
other rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such additional shares, interests or equity; and


(iii)    all security entitlements of Debtors in, and all Proceeds of any and
all of the foregoing in each case, whether now owned or hereafter acquired by a
Debtor and howsoever its interest therein may arise or appear (whether by
ownership, security interest, lien, claim or otherwise).


Notwithstanding anything to the contrary contained herein or any Transaction
Document, Collateral shall not include any personal property which is, or at the
time of a Debtor’s acquisition thereof is or becomes subject to a purchase money
mortgage or other purchase money lien or security interest (including capital
leases), but only to the extent that the purchase price of such asset is not
derived from Note proceeds.


3.3    The Collateral Agent is hereby specifically authorized, after the
Maturity Date (defined in the Notes) accelerated or otherwise, or after an Event
of Default (as defined herein) and the expiration of any applicable cure period,
to transfer any Collateral into the name of the Collateral Agent and to take any
and all action deemed advisable to the Collateral Agent to remove any transfer
restrictions affecting the Collateral.


3.4    The Lenders expressly acknowledge and agree that the security interest in
the Collateral granted herein represents a “second lien”, as that term is
commonly defined, and is subordinate in all respects to (i) all secured
indebtedness of the Debtors in existence at the date of this Agreement; and,
(ii) all secured indebtedness incurred by the Debtors in connection with the
proposed acquisition of SVI Hotel Corporation and all financing transactions
directly related thereto. 


4.    Perfection of Security Interest.


4.1    Each Debtor shall prepare, execute, and deliver to the Collateral Agent
UCC-1 Financing Statements. The Collateral Agent is instructed to prepare and
file at each Debtor’s cost and expense, financing statements in such
jurisdictions deemed advisable to the Collateral Agent, including but not
limited to the States of Nevada, Delaware, and California. The Financing
Statements are deemed to have been filed for the benefit of the Collateral Agent
and Lenders identified on Schedule A hereto.


4.2    The Parent shall deliver to Collateral Agent promptly stock certificates
representing all of the shares of outstanding capital stock of the Guarantor
(the “Securities”). All such certificates shall be held by or on behalf of
Collateral Agent pursuant hereto and shall be delivered in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment or undated stock powers executed in blank, all in form
and substance satisfactory to Collateral Agent.


4.3    All other certificates and instruments constituting Collateral from time
to time required to be pledged to Collateral Agent pursuant to the terms hereof
(the “Additional Collateral”) shall be delivered to Collateral Agent promptly
upon receipt thereof by or on behalf of Debtors. All such certificates and
instruments shall be held by or on behalf of Collateral Agent pursuant hereto
and shall be delivered in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance satisfactory to
Collateral Agent. If any Collateral consists of uncertificated securities,
unless the immediately following sentence is applicable thereto, Debtors shall
cause Collateral Agent (or its custodian, nominee or other designee) to become
the registered holder thereof, or cause each issuer of such securities to agree
that it will comply with instructions originated by Collateral Agent with
respect to such securities without further consent by Debtors. If any Collateral
consists of security entitlements, Debtors shall transfer such security
entitlements to Collateral Agent (or its custodian, nominee or other designee)
or cause the applicable securities intermediary to agree that it will comply
with entitlement orders by Collateral Agent without further consent by Debtors.




 
3

--------------------------------------------------------------------------------

 




4.4    Within five (5) days after the receipt by a Debtor of any Additional
Collateral, a Pledge Amendment, duly executed by such Debtor, in substantially
the form of Annex I hereto (a “Pledge Amendment”), shall be delivered to
Collateral Agent in respect of the Additional Collateral to be pledged pursuant
to this Agreement. Each Debtor hereby authorizes Collateral Agent to attach each
Pledge Amendment to this Agreement and agrees that all certificates or
instruments listed on any Pledge Amendment delivered to Collateral Agent shall
for all purposes hereunder constitute Collateral.
 
4.5    If Debtor shall receive, by virtue of Debtor being or having been an
owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by Debtor pursuant to Section 5.2 hereof) or in securities or other
property or (iv) dividends or other distributions in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, Debtor shall receive such stock
certificate, promissory note, instrument, option, right, payment or distribution
in trust for the benefit of Collateral Agent, shall segregate it from Debtor’s
other property and shall deliver it forthwith to Collateral Agent, in the exact
form received, with any necessary endorsement and/or appropriate stock powers
duly executed in blank, to be held by Collateral Agent as Collateral and as
further collateral security for the Obligations.


5.    Distribution.


5.1    So long as no Event of Default exists, Debtors shall be entitled to
exercise all voting power pertaining to any of the Collateral, provided such
exercise is not contrary to the interests of the Lenders and does not impair the
Collateral.


5.2    At any time an Event of Default exists or has occurred, all rights of
Debtors, upon notice given by Collateral Agent, to exercise the voting power and
receive payments, which it would otherwise be entitled to pursuant to Section
5.1, shall cease and all such rights shall thereupon become vested in Collateral
Agent, which shall thereupon have the sole right to exercise such voting power
and receive such payments.


5.3    All dividends, distributions, interest and other payments which are
received by Debtors contrary to the provisions of Section 5.2 shall be received
in trust for the benefit of Collateral Agent as security and Collateral for
payment of the Obligations shall be segregated from other funds of Debtors, and
shall be forthwith paid over to Collateral Agent as Collateral in the exact form
received with any necessary endorsement and/or appropriate stock powers duly
executed in blank, to be held by Collateral Agent as Collateral and as further
collateral security for the Obligations.
 
6.    Further Action By Debtors; Covenants and Warranties.

 
 
4

--------------------------------------------------------------------------------

 
 
 
6.1    Collateral Agent at all times shall have a perfected security interest in
the Collateral, the Securities, Additional Collateral (the “Perfected
Collateral”). Each Debtor has and will continue to have full title to the
Collateral free from any liens, leases, encumbrances, judgments or other claims.
Collateral Agent’s security interest in the Collateral constitutes and will
continue to constitute a first, prior and indefeasible security interest in
favor of Collateral Agent except as described on Schedule 6.1 hereto. Each
Debtor will do all acts and things, and will execute and file all instruments
(including, but not limited to, security agreements, financing statements,
continuation statements, etc.) reasonably requested by Collateral Agent to
establish, maintain and continue the perfected security interest of Collateral
Agent in the Perfected Collateral, and will promptly on demand, pay all costs
and expenses of filing and recording, including the costs of any searches
reasonably deemed necessary by Collateral Agent from time to time to establish
and determine the validity and the continuing priority of the security interest
of Collateral Agent, and also pay all other claims and charges that, in the
opinion of Collateral Agent, exercised in good faith, are reasonably likely to
materially prejudice, imperil or otherwise affect the Collateral or Collateral
Agent’s or Lenders’ security interests therein.


6.2    Other than in the ordinary course of business, for fair value and in
cash, and except for Collateral which is substituted by assets of identical or
greater value (with the consent of the Collateral Agent) or which is
inconsequential in value, each Debtor will not sell, transfer, assign or pledge
those items of Collateral (or allow any such items to be sold, transferred,
assigned or pledged), without the prior written consent of Collateral Agent
other than a transfer of the Collateral to a wholly-owned United States formed
and located wholly-owned subsidiary or to another Debtor on prior notice to
Collateral Agent, and provided the Collateral remains subject to the security
interest herein described. Although Proceeds of Collateral are covered by this
Agreement, this shall not be construed to mean that Collateral Agent consents to
any sale of the Collateral, except as provided herein. Sales of Collateral in
the ordinary course of business shall be free of the security interest of
Lenders and Collateral Agent and Lenders and Collateral Agent shall promptly
execute such documents (including without limitation releases and termination
statements) as may be required by Debtors to evidence or effectuate the same.


6.3    Each Debtor will, at all reasonable times during regular business hours
and upon reasonable notice, allow Collateral Agent or its representatives free
and complete access to the Collateral and all of such Debtor’s records which in
any way relate to the Collateral, for such inspection and examination as
Collateral Agent reasonably deems necessary.


6.4    Each Debtor, at its sole cost and expense, will protect and defend this
Security Agreement, all of the rights of Collateral Agent and Lenders hereunder,
and the Collateral against the claims and demands of all other persons.


6.5    Debtors will promptly notify Collateral Agent of any levy, distrait or
other seizure by legal process or otherwise of any part of the Collateral, and
of any threatened or filed claims or proceedings that are reasonably likely to
affect or impair any of the rights of Collateral Agent under this Security
Agreement in any material respect.


6.6    Each Debtor, at its own expense, will obtain and maintain in force
insurance policies covering losses or damage to those items of Collateral which
constitute physical personal property, which insurance shall be of the types
customarily insured against by companies in the same or similar business,
similarly situated, in such amounts (with such deductible amounts) as is
customary for such companies under the same or similar circumstances, similarly
situated. Debtors shall make the Collateral Agent a loss payee thereon to the
extent of its interest in the Collateral. Collateral Agent is hereby irrevocably
(until the Obligations are paid in full) appointed each Debtor’s
attorney-in-fact to endorse any check or draft that may be payable to such
Debtor so that Collateral Agent may collect the proceeds payable for any loss
under such insurance. The proceeds of such insurance, less any costs and
expenses incurred or paid by Collateral Agent in the collection thereof, shall
be applied either toward the cost of the repair or replacement of the items
damaged or destroyed, or on account of any sums secured hereby, whether or not
then due or payable.




 
5

--------------------------------------------------------------------------------

 




6.7    Collateral Agent may, at its option, and without any obligation to do so,
pay, perform and discharge any and all amounts, costs, expenses and liabilities
herein agreed to be paid or performed by Debtor.  Upon Debtor’s failure to do
so, all amounts expended by Collateral Agent in so doing shall become part of
the Obligations secured hereby, and shall be immediately due and payable by
Debtor to Collateral Agent upon demand and shall bear interest at the lesser of
15% per annum or the highest legal amount from the dates of such expenditures
until paid.


6.8    Upon the request of Collateral Agent, Debtors will furnish to Collateral
Agent within five (5) business days thereafter, or to any proposed assignee of
this Security Agreement, a written statement in form reasonably satisfactory to
Collateral Agent, duly acknowledged, certifying the amount of the principal and
interest and any other sum then owing under the Obligations, whether to its
knowledge any claims, offsets or defenses exist against the Obligations or
against this Security Agreement, or any of the terms and provisions of any other
agreement of Debtors securing the Obligations. In connection with any assignment
by Collateral Agent of this Security Agreement, each Debtor hereby agrees to
cause the insurance policies required hereby to be carried by such Debtor, if
any, to be endorsed in form satisfactory to Collateral Agent or to such
assignee, with loss payable clauses in favor of such assignee, and to cause such
endorsements to be delivered to Collateral Agent within ten (10) calendar days
after request therefor by Collateral Agent.


6.9    Each Debtor will, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to perfect its
security interest hereunder.


6.10     Debtors represent and warrant that they are the true and lawful
exclusive owners of the Collateral, free and clear of any liens and
encumbrances.


6.11    Each Debtor hereby agrees not to divest itself of any right under the
Collateral except as permitted herein absent prior written approval of the
Collateral Agent, except to a subsidiary organized and located in the United
States on prior notice to Collateral Agent provided the Collateral remains
subject to the security interest herein described.
 
6.12    Each Debtor shall cause each Subsidiary of such Debtor in existence on
the date hereof and each Subsidiary not in existence on the date hereof to
execute and deliver to Collateral Agent promptly and in any event within 10 days
after the formation, acquisition or change in status thereof (A) a guaranty
guaranteeing the Obligations and (B) if requested by Collateral Agent, a
security and pledge agreement substantially in the form of this Agreement
together with (x) certificates evidencing all of the capital stock of each
Subsidiary of and any entity owned by such Subsidiary, (y) undated stock powers
executed in blank with signatures guaranteed, and (z) such opinion of counsel
and such approving certificate of such Subsidiary as Collateral Agent may
reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (C) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any lien purported to be covered by any such
pledge and security agreement or otherwise to effect the intent that all
property and assets of such Subsidiary shall become Collateral for the
Obligations. For purposes of this Agreement, “Subsidiary” means, with respect to
any entity at any date, any corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity) of which more than 50% of (A) the outstanding capital stock having (in
the absence of contingencies) ordinary voting power to elect a majority of the
board of directors or other managing body of such entity, (B) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (C) in the case of a trust,
estate, association, joint venture or other entity, the beneficial interest in
such trust, estate, association or other entity business is, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such entity. Annex I annexed hereto contains a list of all
Subsidiaries of the Debtors as of the date of this Agreement.




 
6

--------------------------------------------------------------------------------

 




7.    Power of Attorney.


At any time an Event of Default exists or has occurred, each Debtor hereby
irrevocably constitutes and appoints the Collateral Agent as the true and lawful
attorney of such Debtor, with full power of substitution, in the place and stead
of such Debtor and in the name of such Debtor or otherwise, at any time or
times, in the discretion of the Collateral Agent, to take any action and to
execute any instrument or document which the Collateral Agent may deem necessary
or advisable to accomplish the purposes of this Agreement. This power of
attorney is coupled with an interest and is irrevocable until the Obligations
are satisfied.


8.    Performance By The Collateral Agent.


If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, the Collateral Agent may, after
any applicable cure period, at any time or times in its discretion, take action
to effect performance of such obligation. All reasonable expenses of the
Collateral Agent incurred in connection with the foregoing authorization shall
be payable by Debtors as provided in Paragraph 12.1 hereof. No discretionary
right, remedy or power granted to the Collateral Agent under any part of this
Agreement shall be deemed to impose any obligation whatsoever on the Collateral
Agent with respect thereto, such rights, remedies and powers being solely for
the protection of the Collateral Agent.


9.    Event of Default.


An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, the Subscription Agreement, and any other
agreement to which Debtor and a Lender are parties. Upon and after any Event of
Default, after the applicable cure period, if any, any or all of the Obligations
shall become immediately due and payable at the option of the Collateral Agent,
for the benefit of the Lenders, and the Collateral Agent may dispose of
Collateral as provided below. A default by Debtor of any of its material
obligations pursuant to this Agreement and any of the Transaction Documents (as
defined in the Subscription Agreement) shall be an Event of Default hereunder
and an “Event of Default” as defined in the Notes, and Subscription Agreement.


10.     Disposition of Collateral.


Upon and after any Event of Default which is then continuing,


10.1     The Collateral Agent may exercise its rights with respect to each and
every component of the Collateral, without regard to the existence of any other
security or source of payment for the Obligations. In addition to other rights
and remedies provided for herein or otherwise available to it, the Collateral
Agent shall have all of the rights and remedies of a lender on default under the
Uniform Commercial Code then in effect in the State of New York.


10.2     If any notice to Debtors of the sale or other disposition of Collateral
is required by then applicable law, five business (5) days prior written notice
(which Debtors agree is reasonable notice within the meaning of Section 9.612(a)
of the Uniform Commercial Code) shall be given to Debtors of the time and place
of any sale of Collateral which Debtors hereby agree may be by private sale. The
rights granted in this Section are in addition to any and all rights available
to Collateral Agent under the Uniform Commercial Code.




 
7

--------------------------------------------------------------------------------

 




10.3     The Collateral Agent is authorized, at any such sale, if the Collateral
Agent deems it advisable to do so, in order to comply with any applicable
securities laws, to restrict the prospective bidders or purchasers to persons
who will represent and agree, among other things, that they are purchasing the
Collateral for their own account for investment, and not with a view to the
distribution or resale thereof, or otherwise to restrict such sale in such other
manner as the Collateral Agent deems advisable to ensure such compliance. Sales
made subject to such restrictions shall be deemed to have been made in a
commercially reasonable manner.


10.4    All proceeds received by the Collateral Agent for the benefit of the
Lenders in respect of any sale, collection or other enforcement or disposition
of Collateral, shall be applied (after deduction of any amounts payable to the
Collateral Agent pursuant to Paragraph 12.1 hereof) against the Obligations pro
rata among the Lenders in proportion to their interests in the Obligations. Upon
payment in full of all Obligations, Debtors shall be entitled to the return of
all Collateral, including cash, which has not been used or applied toward the
payment of Obligations or used or applied to any and all costs or expenses of
the Collateral Agent incurred in connection with the liquidation of the
Collateral (unless another person is legally entitled thereto). Any assignment
of Collateral by the Collateral Agent to Debtors shall be without representation
or warranty of any nature whatsoever and wholly without recourse. To the extent
allowed by law, each Lender may purchase the Collateral and pay for such
purchase by offsetting up to such Lender’s pro rata portion of the purchase
price with sums owed to such Lender by Debtors arising under the Obligations or
any other source.


11.    Waiver of Automatic Stay. Debtor acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Debtor, or if any of the Collateral should become the subject of any bankruptcy
or insolvency proceeding, then the Collateral Agent should be entitled to, among
other relief to which the Collateral Agent or Lenders may be entitled under the
Note, Subscription Agreement and any other agreement to which the Debtor,
Lenders or Collateral Agent are parties, (collectively “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Collateral Agent
to exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. Debtor EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, Debtor EXPRESSLY ACKNOWLEDGES AND
AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE
BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11
U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY
WAY THE ABILITY OF THE COLLATERAL AGENT TO ENFORCE ANY OF ITS RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. Debtor hereby consents
to any motion for relief from stay which may be filed by the Collateral Agent in
any bankruptcy or insolvency proceeding initiated by or against Debtor, and
further agrees not to file any opposition to any motion for relief from stay
filed by the Collateral Agent. Debtor represents, acknowledges and agrees that
this provision is a specific and material aspect of this Agreement, and that the
Collateral Agent would not agree to the terms of this Agreement if this waiver
were not a part of this Agreement. Debtor further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Collateral Agent nor any person acting on behalf of the Collateral
Agent has made any representations to induce this waiver, that Debtor has been
represented (or has had the opportunity to be represented) in the signing of
this Agreement and in the making of this waiver by independent legal counsel
selected by Debtor and that Debtor has had the opportunity to discuss this
waiver with counsel. Debtor further agrees that any bankruptcy or insolvency
proceeding initiated by Debtor will only be brought in the Federal Court within
the Southern District of New York.


12.    Miscellaneous.


12.1    Expenses. Debtors shall pay to the Collateral Agent, on demand, the
amount of any and all reasonable expenses, including, without limitation,
attorneys’ fees, legal expenses and brokers’ fees, which the Collateral Agent
may incur in connection with (a) sale, collection or other enforcement or
disposition of Collateral; (b) exercise or enforcement of any the rights,
remedies or powers of the Collateral Agent hereunder or with respect to any or
all of the Obligations upon breach or threatened breach; or (c) failure by
Debtors to perform and observe any agreements of Debtors contained herein which
are performed by the Collateral Agent.




 
8

--------------------------------------------------------------------------------

 






12.2    Waivers, Amendment and Remedies. No course of dealing by the Collateral
Agent and no failure by the Collateral Agent to exercise, or delay by the
Collateral Agent in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right, remedy or power of the Collateral Agent. No amendment, modification or
waiver of any provision of this Agreement and no consent to any departure by
Debtors therefrom, shall, in any event, be effective unless contained in a
writing signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The rights, remedies and powers of the Collateral Agent, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Collateral Agent from time to time in such order as the Collateral Agent may
elect.


12.3    Notices. All notices or other communications given or made hereunder
shall be in writing and shall be personally delivered or deemed delivered the
first business day after being faxed (provided that a copy is delivered by first
class mail) to the party to receive the same at its address set forth below or
to such other address as either party shall hereafter give to the other by
notice duly made under this Section:
 
To Debtors:
Oxford Media, Inc.
 
One Technology Drive
 
Building H
 
Irvine, CA 92618
 
Attn: Lewis Jaffe, President and CEO
 
Fax: (949) 341-0060
   
With a copy by telecopier only to:
       
Keith A. Rosenbaum, Esq.
 
Spectrum Law Group, LLP
 
1900 Main Street, Suite 125
 
Irvine, CA 92614
 
Fax: (949) 851-5940
   
To Lenders:
To the addresses and telecopier numbers set forth on Schedule A
           
To the Collateral Agent:
Palisades Master Fund, LP
     
Fax: 678-353-2188
   
If to Debtor, Lender or Collateral Agent, with a copy by telecopier only to
       
SICHENZIA ROSS FRIEDMAN FERENCE LLP
 
Avenue of the Americas, 21st flr.
 
New York, New York 10018
 
Fax:  212-930-9725





 
9

--------------------------------------------------------------------------------

 




Any party may change its address by written notice in accordance with this
paragraph.


12.4     Term; Binding Effect. This Agreement shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon each Debtor, and its successors and permitted assigns; and (c)
inure to the benefit of the Collateral Agent, for the benefit of the Lenders and
their respective successors and assigns.


12.5    Captions. The captions of Paragraphs, Articles and Sections in this
Agreement have been included for convenience of reference only, and shall not
define or limit the provisions hereof and have no legal or other significance
whatsoever.


12.6    Governing Law; Venue; Severability. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to conflicts of laws principles that would result in the application of
the substantive laws of another jurisdiction, except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction. Any legal action
or proceeding against a Debtor with respect to this Agreement may be brought in
the courts in the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Agreement, each
Debtor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
Debtor hereby irrevocably waives any objection which they may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Agreement brought in the aforesaid
courts and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum. If any provision of this Agreement, or
the application thereof to any person or circumstance, is held invalid, such
invalidity shall not affect any other provisions which can be given effect
without the invalid provision or application, and to this end the provisions
hereof shall be severable and the remaining, valid provisions shall remain of
full force and effect.


12.7    Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all other agreements and understandings, oral or written,
with respect to the matters contained herein.


12.8       Counterparts/Execution. This Agreement may be executed in any number
of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.


13.    Intercreditor Terms. As between the Lenders, any distribution under
paragraph 10.4 shall be made proportionately based upon the remaining principal
amount (plus accrued and unpaid interest) to each as to the total amount then
owed to the Lenders as a whole. The rights of each Lender hereunder are pari
passu to the rights of the other Lenders hereunder. Any recovery hereunder shall
be shared ratably among the Lenders according to the then remaining principal
amount owed to each (plus accrued and unpaid interest) as to the total amount
then owed to the Lenders as a whole.


14.     Termination; Release. When the Obligations have been indefeasibly paid
and performed in full or all outstanding Convertible Notes have been converted
to common stock pursuant to the terms of the Convertible Notes and the
Subscription Agreements, this Agreement shall terminated, and the Collateral
Agent, at the request and sole expense of the Debtors, will execute and deliver
to the Debtors the proper instruments (including UCC termination statements)
acknowledging the termination of the Security Agreement, and duly assign,
transfer and deliver to the Debtors, without recourse, representation or
warranty of any kind whatsoever, such of the Collateral, including, without
limitation, Securities and any Additional Collateral, as may be in the
possession of the Collateral Agent.
 
 
 
10

--------------------------------------------------------------------------------

 
 


15.     Collateral Agent.


15.1     Collateral Agent Powers. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest (on behalf of the Lenders) in the
Collateral and shall not impose any duty on it to exercise any such powers.


15.2     Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any Collateral in its
possession; provided, however, that the Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral if it takes such action for that purposes as any owner thereof
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default, but failure of the Collateral
Agent, to comply with any such request at any time shall not in itself be deemed
a failure to exercise reasonable care.
 
 


[THIS SPACE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.

   
“DEBTOR”
“THE COLLATERAL AGENT”
OXFORD MEDIA, INC.
PALISADES MASTER FUND, LP
a Nevada corporation
     
By: _____________________________________
By: _____________________________________
   
Its: _____________________________________
Its: _____________________________________
       
“SUBSIDIARY”
“SUBSIDIARY”
OXFORD MEDIA CORP.
CREATIVE BUSINESS CONCEPTS, INC.
A Delaware corporation
a California corporation
           
By: _____________________________________
By:______________________________________
   
Its: _____________________________________
Its: ______________________________________
           
APPROVED BY “LENDERS”:
 
PALISADES MASTER FUND, LP
         
By: ______________________________________
 
Its: _______________________________________
                                             
This Security Agreement may be signed by facsimile signature and delivered by
confirmed facsimile transmission.





 
12

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A TO SECURITY AGREEMENT


LENDER
PRINCIPAL AMOUNT OF NOTE TO BE ISSUED ON CLOSING DATE
PALISADES MASTER FUND, LP.
 
Fax: 678-353-2188
$1,000,000.00





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
13

--------------------------------------------------------------------------------

 
 
 
ANNEX I
 
TO
 
SECURITY AGREEMENT
 
PLEDGE AMENDMENT
 
This Pledge Amendment, dated August 4, 2006, is delivered pursuant to Section
4.3 of the Security Agreement referred to below. The undersigned hereby agrees
that this Pledge Amendment may be attached to the Security Agreement, dated
August 4, 2006, as it may heretofore have been or hereafter may be amended,
restated, supplemented or otherwise modified from time to time and that the
shares listed on this Pledge Amendment shall be hereby pledged and assigned to
Collateral Agent and become part of the Collateral referred to in such Security
Agreement and shall secure all of the Obligations referred to in such Security
Agreement.
 




Name of Issuer
 
 
Number
of Shares
 
 
Class
 
 
Certificate
Number(s)
 
Oxford Media Corp.
 
5.078,336
 
Common Stock
 
OMC10050
 
Creative Business Concepts, Inc.
5,162,500
Common Stock
CBC00050
 






 
OXFORD MEDIA, INC.
                         
By:
_____________________________________


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 14

--------------------------------------------------------------------------------